Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                   December 6, 2016

                                          DIVISION II
 STATE OF WASHINGTON,                                                 No. 47961-3-II

                                Respondent,
                                                               UNPUBLISHED OPINION
         v.

 RICHARD G. HALLECK,

                                Appellant.

       BJORGEN, C.J. — Richard G. Halleck appeals his conviction and sentence for obstructing

a law enforcement officer. He argues that (1) the State failed to provide sufficient evidence to

convict him of obstructing a law enforcement officer, (2) his trial counsel rendered ineffective

assistance by failing to object to discretionary legal financial obligations (LFOs), and (3) the trial

court erred in not conducting an individualized inquiry into his ability to pay discretionary LFOs.

He also raises several claims in his statement of additional grounds (SAG).

       We hold that (1) there was sufficient evidence to convict Halleck of obstruction and (2)

his trial counsel did not render ineffective assistance by failing to object to discretionary LFOs.

We also (3) decline to reach his claim of error based on the absence of an individualized inquiry

into ability to pay discretionary LFOs and (4) hold that Halleck’s SAG claims fail. Accordingly,

we affirm Halleck’s conviction and sentence.

                                               FACTS

       In March 2015, Deputy Bradley Trout and Corporal Michael Sargent of the Mason

County Sheriff’s Department arrived at Halleck’s residence after reports that he had assaulted his

wife. Halleck refused to leave the house or let the officers into the house despite their efforts to
No. 47961-3-II


communicate with him. After receiving a telephonic search warrant to enter the residence, Trout

announced from his car that a warrant had been obtained and that Halleck needed to come out.

Sargent also announced that they had a warrant and that Halleck needed to open the door.

Sargent held the warrant up to the residence's window where Halleck was standing.

          After Halleck continued to refuse them entrance, Sargent struck the door, which then

opened. Sargent testified that he did not know whether Halleck unlocked the door after it was hit

or if it opened with the blow from Sargent. When the officers entered the house and attempted to

arrest Halleck, he continually disobeyed orders and resisted being handcuffed by tensing his

arms. Trout and Sargent required the assistance of a third officer, Deputy Cotte,1 to finally

handcuff Halleck.

          After a jury trial, Halleck was convicted of obstructing a law enforcement officer. At

sentencing, Halleck’s counsel addressed Halleck’s ability to pay in the defense’s sentencing

recommendation, noting that Halleck was an aging licensed and certified teacher who worked

only sporadically, that he was nearing retirement age, and that a criminal record might impact his

ability to return to work as a teacher. The trial court then requested information on Halleck’s

monthly salary figures as part of its inquiry:

                  THE COURT:               I didn’t really hear any actual numbers as to
          how much Mr. Halleck makes per month so I can make a determination.
                  [DEFENSE COUNSEL]:       It’s sporadic and part-time, Your Honor.
                  THE COURT:               So I will set the monthly minimum payment
          then at $25.00 per month.

Report of Proceedings (RP) at 165. In total, the sentencing court imposed $2,151 in

discretionary LFOs.

          Halleck appeals.



1
    The record does not reflect Deputy Cotte’s first name.
                                                  2
No. 47961-3-II


                                             ANALYSIS

                                  I. SUFFICIENCY OF THE EVIDENCE

        Halleck argues that there was insufficient evidence to convict him of obstructing a law

enforcement officer based on his refusal to open the door after being shown the warrant. We

disagree.

        “The test for determining the sufficiency of the evidence is whether, after viewing the

evidence in the light most favorable to the State, any rational trier of fact could have found guilt

beyond a reasonable doubt.” State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992). In

reviewing an insufficient evidence claim, we assume “the truth of the State’s evidence and all

inferences that reasonably can be drawn therefrom.” Id.

        To convict of obstructing a law enforcement officer, the State must show that Halleck (1)

willfully (2) hindered, delayed, or obstructed (3) a law enforcement officer in the discharge of

his or her official powers or duties. RCW 9A.76.020(1). Halleck only contends that the

evidence is insufficient to support the second element.

        In State v. Hudson, 56 Wash. App. 490, 496, 498 n.3, 784 P.2d 533 (1990), we addressed

the meaning of “hinder” and “delay” under former RCW 9A.76.020(3) (1975). The court

determined that “hinder” means to “make slow or difficult the course or progress of . . . to keep

from occurring . . . to interfere with the activity of . . . to delay, impede, or prevent action.”

Hudson, 56 Wash. App. at 498 n.3. To “delay” means to “stop, detain, or hinder for a time . . .

lessen the progress of . . . to cause to be slower or to occur more slowly than normal.” Id. The

Hudson court held in part that nonaggressive behavior, such as fleeing from a police officer, can

constitute obstruction. Id. at 498.




                                                   3
No. 47961-3-II


        Here, the State provided sufficient evidence to satisfy the hindrance or delay element

based on Halleck’s refusal to grant entry to the officers despite their presenting a warrant. The

officers repeatedly asserted their authority to enter the home, and Halleck repeatedly refused to

grant them entry. Halleck refused to leave his home even after Trout acquired a valid warrant

and notified Halleck. The officers repeatedly demanded entry and showed Halleck the warrant

through the window while at his door. The officers gained entry only after striking the door.2

This supplies sufficient evidence that Halleck’s actions hindered and delayed the officers in

carrying out their official duties.

        Halleck argues that the forced entry into the house violated his Fourth Amendment rights

because the officers failed to let him see the entire warrant before entering his home. However,

there is no requirement, and Halleck cites to no authority, that a warrant must be presented

before action is taken as long as an officer possesses it.3 See State v. Ollivier, 178 Wash. 2d 813,

853, 312 P.3d 1 (2013), cert. denied, 135 S. Ct. 72 (2014) (citing CrR 2.3(d)). Because the

officers had lawful authority to enter his house, Halleck’s refusal to grant them entry hindered

and delayed them in the “discharge of [their] official powers or duties.” RCW 9A.76.020(1).

Therefore, we agree with the State that there was sufficient evidence to convict based on

Halleck’s refusal to allow the officers to enter after they presented him with the warrant.




2
  The record also reflects that Halleck may have unlocked the door and let the officers inside.
However, on a sufficiency of the evidence challenge, we take the evidence in the light most
favorable to the State. State v. Gentry, 125 Wash. 2d 570, 653-54, 888 P.2d 1105 (1995).
3
  Halleck also argues in his SAG that his Fourth Amendment rights were violated for the same
reasons. This argument similarly fails.
                                                 4
No. 47961-3-II


       Thus, sufficient evidence establishes that the action hindered and delayed the officers in

the discharge of their duties. Accordingly, the evidence was sufficient to convict Halleck of

obstructing a law enforcement officer.

                                    II. DISCRETIONARY LFOS

       Halleck contends that his trial counsel rendered ineffective assistance by failing to object

to discretionary LFOs and that the trial court erred in not conducting an individualized inquiry

into his ability to pay those LFOs. For the reasons discussed below, we disagree that his counsel

was ineffective and decline to reach whether the trial court erred in failing to conduct an

individualized inquiry.

A.     Ineffective Assistance of Counsel.

       Halleck argues that his trial counsel’s failure to object to discretionary LFOs constituted

ineffective assistance. Ineffective assistance of counsel results from (1) deficient performance

and (2) resulting prejudice. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L.

Ed. 2d. 674 (1984). To show prejudice, the defendant must establish that “‘there is a reasonable

probability that, but for counsel's deficient performance, the outcome of the proceedings would

have been different.’” State v. Grier, 171 Wash. 2d 17, 34, 246 P.3d 1260 (2011) (quoting State v.

Kyllo, 166 Wash. 2d 856, 862, 215 P.3d 177 (2009)). To overcome the presumption that counsel’s

performance was reasonable, counsel’s conduct must be devoid of any conceivable legitimate

trial strategy. Grier, 171 Wash. 2d at 42.

       Halleck’s counsel did not object to the imposition of discretionary LFOs, but instead

presented the facts that he was an educator, worked inconsistently, was nearing the end of his

employability, and might be unable to work with a criminal record. Counsel then candidly

acknowledged that “his ability to pay is very limited, though not entirely gone.” RP at 163-64.



                                                 5
No. 47961-3-II


Counsel’s balanced and candid presentation of the facts, without a formal objection to LFOs, was

within the orbit of a legitimate strategy to minimize or avoid discretionary LFOs. As such, it did

not constitute ineffective assistance of counsel.

       Halleck argues also that his counsel should have emphasized his claimed debt and

indigent status. However, Halleck acknowledges that he did inform the trial court that he had no

income and had $10,000 in debt. If anything, this strengthens the conclusion that trial counsel’s

approach was a legitimate strategy. Halleck has not shown that his counsel’s failure to object to

LFOs constituted ineffective assistance of counsel.

B.     Individualized Inquiry Into Ability to Pay

       Apart from his ineffective assistance claim, Halleck argues that the trial court erred in not

conducting an individualized inquiry into his ability to pay discretionary LFOs, relying on RCW

10.01.160(3) and State v. Blazina, 182 Wash. 2d 827, 344 P.3d 680 (2015). He raises this

contention for the first time on appeal.

       Subject to exceptions not applicable here, we may decline to review issues raised for the

first time on appeal. RAP 2.5(a). However, we have recently exercised our discretion to reach

Blazina-based challenges to discretionary LFOs for the first time on appeal, recognizing that

Blazina itself found that the pernicious consequences of “broken LFO systems” on indigent

defendants “demand” that we reach the issue. 182 Wash. 2d at 835. Blazina also recognized,

though, that the Court of Appeals may properly exercise its discretion to decline to review this

issue. 182 Wash. 2d at 834.

       Under the circumstances presented, we exercise that discretion to decline review of

Halleck’s contention that the trial court erred in not conducting an individualized inquiry into his

ability to pay. As noted, the trial court requested specific information about Halleck’s monthly



                                                    6
No. 47961-3-II


income. In response, Halleck’s counsel acknowledged that Halleck had some ability to pay

discretionary LFOs. Counsel also presented facts about Halleck’s field of employment, his

inconstant work history, his age, and the potential effect of his conviction on his ability to work

for the trial court to take into consideration. Halleck argues that the trial court improperly failed

to consider a $10,000 debt, but points to no evidence in the record that the court in fact failed to

consider it. In these circumstances, especially with Halleck’s concession of some ability to pay,

we decline to review this challenge for the first time on appeal.

                                              III. SAG

       Finally, Halleck contends in his SAG that (1) the court erred in allowing Trout to address

the court off the record, (2) Trout’s testimony was tainted, and (3) he received ineffective

assistance of counsel because his attorney failed to object to Cotte’s absence at the trial. For the

reasons outlined below, Halleck’s SAG claims fail.

A.     Trout’s Claimed Statement Outside of the Record

       Halleck argues that Trout improperly addressed the trial court to correct part of his police

report outside of the recorded transcripts. The record, though, does not include Trout’s claimed

statement to the trial court. Without some evidence of the substance of this statement, we cannot

assess or decide Halleck’s contention. If Halleck wishes to argue that Trout’s actions were

improper, he must do so in a personal restraint petition. State v. McFarland, 127 Wash. 2d 322,

335, 899 P.2d 1251 (1995).

B.     Trout’s Testimony

       Halleck also argues that the sequence of Sargent testifying before Trout may have

resulted in Trout’s correction of the police report and therefore tainted his testimony. We

disagree.



                                                  7
No. 47961-3-II


       At trial, Sargent testified that he presented the warrant to Halleck through the window.

Trout’s police report, though, apparently stated that it was Trout who presented the warrant—not

Sargent. When Trout testified after Sargent, he stated that his police report was incorrect. The

extent to which Trout may have changed his testimony to accommodate Sargent’s version of the

events is a credibility judgment for the jury, not for this court. State v. Dietrich, 75 Wash. 2d 676,

677-78, 453 P.2d 654 (1969). The jury knew Sargent testified before Trout and was able to

assess Trout’s credibility. Accordingly, this claim fails.

C.     Ineffective Assistance of Counsel

       Halleck argues that he received ineffective assistance of counsel because his attorney did

not object to Cotte’s absence. We disagree.

       To prove an ineffective of counsel claim for failing to object, the defendant must

demonstrate “that not objecting fell below prevailing professional norms, that the proposed

objection would likely have been sustained, and that the result of the trial would have been

different.” In re Pers. Restraint of Davis, 152 Wash. 2d 647, 714, 101 P.3d 1 (2004). There is no

evidence that Cotte’s testimony would have diverged from that of Trout and Sargent, and there is

relatively little dispute between the parties about the relative facts. In addition, Halleck’s

counsel requested a missing witness jury instruction for another police officer, but was denied

because that officer was not “peculiarly available” to the State. RP at 106; see State v. Flora,

160 Wash. App. 549, 556, 249 P.3d 188 (2011). An objection to Cotte's absence would likely have

been denied on the same grounds.




                                                  8
No. 47961-3-II


          For these reasons, Halleck does not establish that an objection would likely have been

sustained or that it would likely have changed the result of his trial. Thus, Halleck has not

established that he received ineffective assistance of counsel on this ground.4

                                           CONCLUSION

          We hold that there was sufficient evidence to convict Halleck of obstruction of a law

enforcement officer, that his trial counsel did not render ineffective assistance, and that his SAG

claims fail. We decline to reach whether the trial court failed to conduct an individualized

inquiry into his ability to pay discretionary LFOs. Therefore, we affirm.

          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record pursuant to RCW 2.06.040, it is so

ordered.



                                                      BJORGEN, C.J.
    We concur:



    JOHANSON, J.




    LEE, J.




4
 Halleck also argues that the State failed to comply with Brady v. Maryland, 373 U.S. 83, 83 S.
Ct. 1194, 10 L. Ed. 2d 215 (1963) because it did not disclose Cotte as a potential witness.
However, this assessment requires information absent from the record on appeal. The record
does not include discovery and other pre-trial matters. If Halleck wishes to argue that the trial
court erred in allowing this, he must do so in a personal restraint petition. McFarland, 127
Wash. 2d at 335.


                                                  9